     Case 3:20-cv-00217-MEM-DB Document 17 Filed 02/09/21 Page 1 of 3



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

NEGASH MALEDE,                        :

            Petitioner                :   CIVIL ACTION NO. 3:20-0217

           v                          :        (JUDGE MANNION)

CATRICIA HOWARD,                      :

            Respondent                :

                              MEMORANDUM

I.   Background

     On February 6, 2020, Petitioner, Negash Malede, a former inmate

confined in the Allenwood Medium Security Federal Correctional Institution,

White Deer, Pennsylvania, filed the above captioned petition for writ of

habeas corpus, pursuant to 28 U.S.C. §2241. (Doc. 1, petition).

     Malede challenges “the denial of [his] Good Time Credit and the

Bureau of Prisons refusal to correct it”. Id. For relief, Malede requests that

“the Court order the BOP to correct [his] release date or make [him] available

for the next parole hearing.” Id. However, a review of the Federal Bureau of

Prisons Inmate Locater reveals that Malede was released from custody on

February 3, 2021. See https://www.bop.gov/inmateloc/.
       Case 3:20-cv-00217-MEM-DB Document 17 Filed 02/09/21 Page 2 of 3



       For the reasons set forth below, the instant petition will be dismissed

as moot.



II.    Discussion

       The case or controversy requirement of Article III, §2 of the United

States Constitution subsists through all stages of federal judicial

proceedings. Parties must continue to have a “personal stake in the outcome

of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477–78

(1990); Preiser v. Newkirk, 422 U.S. 395, 401 (1975). In other words,

throughout the course of the action, the aggrieved party must suffer or be

threatened with actual injury caused by the defendant. Lewis, 494 U.S. at

477.

       The adjudicatory power of a federal court depends upon “the

continuing existence of a live and acute controversy.” Steffel v. Thompson,

415 U.S. 452, 459 (1974) (emphasis in original). “The rule in federal cases

is that an actual controversy must be extant at all stages of review, not

merely at the time the complaint is filed.” Id. at n.10 (citations omitted). “Past

exposure to illegal conduct is insufficient to sustain a present case or

controversy ... if unaccompanied by continuing, present adverse effects.”

Rosenberg v. Meese, 622 F.Supp. 1451, 1462 (S.D.N.Y. 1985) (citing

O’Shea v. Littleton, 414 U.S. 488 (1974)). “[A] petition for habeas corpus
                                        2
        Case 3:20-cv-00217-MEM-DB Document 17 Filed 02/09/21 Page 3 of 3



relief generally becomes moot when a prisoner is released from custody

before the court has addressed the merits of the petition.” Lane v. Williams,

455 U.S. 624, 631 (1982).

        In the instant case, because Malede has been released from custody,

his habeas petition has been rendered moot. See Rodriguez-Leon v.

Warden, 602 F. App’x 854 (3d Cir. 2015); Scott v. Schuylkill FCI, 298 F.

App’x 202 (3d Cir. 2008); Scott v. Holt, 297 F. App’x 154 (3d Cir. 2008).



III.    Conclusion

        For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will follow.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

Date: February 9, 2021
20-0217-01




                                       3
